DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 12/21/2021, claims 1, 2, 6, 10, 22-24 were amended, claims 15-16, 19-21 and 25-52 were canceled and no new claims were added. Therefore, claims 1-14, 17-18, 22-24 and 53 are currently pending for examination.

Claim Rejections - 35 USC § 112
3.	Claims 1-14, 17-18, 22-24 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The word “optionally” should be deleted.
	Claims 12-14, 17-18, 22-24 and 53 depend on claim 1, claims 12-14, 17-18, 22-24 and 53 are also indefinite because they depend on a base claim that is indefinite. 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 10-11 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Clam 4 is drawn to a non-transient storage mediums, per se, having stored thereon a computer program and where the non-transient storage mediums can be transitory.  A non-transient CRM can be transitory where the disclosure does not explicitly limit the non-transient CRM as only being non-transitory computer readable media.  A mere list of non-transitory examples would NOT be explicitly limiting.  Note that a signal can be transient or not transient if referring to the decay characteristic, hence non-transient is NOT synonymous with non-transitory.
A claim directed to a non-transient storage mediums having stored thereon a computer program is non-statutory, where the storage mediums can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  A process, or A machine, or A manufacture, or A composition of matter.
Claim 10 and 23 are drawn to a storage mediums having stored thereon a computer program, where the storage medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed storage medium to being statutory would be acceptable.
A claim directed to a storage medium having stored thereon a computer program is non-statutory, where the storage medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  A process, or A machine, or A manufacture, or A composition of matter.
Claim 11 depend on claim 10, claim 24 depend on claim 23. Claims 11 and 24 are also rejected under 35 U.S.C. 101 because they depend on a claim that is rejected under 35 U.S.C. 101 because.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8, 10, 12-14, 17-18, 22-24 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2008/0291008) in view of Rau et al. (Rau; US 2015/0092056) and further in view of Luchner et al. (Luchner; US 2019/0071055) .
	For claim 1, Jeon discloses a method for recognizing and monitoring one or more users for an occurrence of a health event of the one or more users comprising: 
	a) one or more image sensors are in communication with one or more processors [E.g. 0019:  driver's face vector template is generated using the driver's face images captured by a camera of the drowsy driving prevention apparatus while driving and then compared with the driver's vector template, which has been registered at normal times in order to determine whether the driver drives a vehicle while dozing off. If, as a result of the comparison, it is determined that the driver dozes off, various warning methods for preventing drowsy driving are executed. The driver's drowsy looks are sent to a drowsy driving prevention server, which then executes anti-drowsy driving contents, and are also sent to an external helper]; 
	b) receiving the video data by the one or more processors from the one or more image sensors related to the one or more users [E.g. 0010: to achieve the above objects, a drowsy driving prevention apparatus employing a facial recognition technology according to the present invention includes a camera for capturing a driver's face image upon vehicle driving…]; 
	c) preprocessing the video data by the one or more processors into frame data, wherein the frame data includes one or more single, batches, sequences or a combination thereof of frames [E.g. 0010: a face image acquisition unit for converting an analog image of the driver's face image captured by the camera into a digital image stream and storing the converted digital image stream in a memory…];
	d) extracting facial data by the one or more processors from the frame data to identify the one or more users, wherein the facial data includes one or more extracted faces, one or more numeric array representations of faces of the one or more users, one or more measurements and/or one or more predictions of one or more poses of the one or more users, or a combination thereof [E.g. 0022: The user registration unit 104 stores a vector template of a driver's face (who is the user of the drowsy driving prevention apparatus 100) in a driver DB 120. The driver's face vector template refers to a value in which all characteristic elements constituting the driver's face are extracted and quantified and is used to calculate and analyze the eye's flickering, the face angle, shaking, etc. for recognizing drowsy driving]; 
	e) determining a presence, a probability, and/or an absence of the health event in the one or more users by the one or more processors by comparing the facial data with one or more stored facial data models accessible by the one or more processors [E.g. 0026: The drowsy driving analysis unit 112 continuously compares/analyzes the driver's first face vector template generated from the face image reader 110 and the driver's vector template stored in the driver DB 120 in order to confirm the driver's drowsy state. For example, the drowsy driving analysis unit 112 can track and monitor the driver's drowsy driving by continuously comparing the vector template of the captured face image, such as the eye's flickering, a face angle, and shaking, and its previous state and the stored vector template using a facial recognition technology and a statistic process]; 
	f) generating one or more notifications based on recognizing the presence, the probability, or both of the health event or not generating a notification based on the absence of the health event [E.g. 0047: If it is determined that the driver's face image belongs to drowsy driving in the drowsy driving analysis unit 112, the image of the drowsy driver is transmitted to the drowsy driving prevention server 200 through a wireless Internet communication gateway of the communication unit 116 having communication functions such as Wibro, HSDPA & HSUPA, LTE, UMB, TD-SCDMA, TRS, GPRS (GSM) and CDMA (step S409). At this time, an encrypted face recognition vector template that is previously generated is also sent along with the driver's drowsy driving image information in order to authenticate a user].
	Jeon fails to expressly disclose g) optionally, upon recognizing the presence and/or the probability of the health event, transmitting one or more emergency signals from the one or more processors to a vehicle to enable one or more safety protocols including initiating driver assistance technology to control driving of the vehicle in which the one or more users are located, such that the vehicle drives to and reaches a safe parking destination and/or turns on one or more emergency notifiers of the vehicle.
	However, as shown by Rau, it was well known in the art of driver monitoring to include upon recognizing the presence and/or the probability of the health event, transmitting one or more emergency signals from the one or more processors to a vehicle to enable one or more safety protocols including initiating driver assistance technology to control driving of the vehicle in which the one or more users are located, such that the vehicle drives to and reaches a safe parking destination and/or turns on one or more emergency notifiers of the vehicle [E.g. 0062].
	It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention to modify Jeon with the teaching of Rau in order to safely control the driving of the vehicle for an incapacitated driver such as drowsy driver or an impaired driver who suffers from medical condition.
	Jeon in view of Rau fails to expressly disclose detecting the one or more users coming into view of one or more image sensors and receiving video data related to the one or more users, receiving the video data upon the detecting of the one or more users coming into view of the one or more image sensors, wherein the method includes the one or more processors continuing to receive the video data while the one or more users are in view of the one or more image sensors.
	However, as shown by Luchner, it was well known in the art of driver monitoring to include detecting one or more users coming into view of one or more image sensors and receiving video data related to the one or more users, receiving the video data upon the detecting of the one or more users coming into view of the one or more image sensors, wherein the method includes the one or more processors continuing to receive the video data while the one or more users are in view of the one or more image sensors [E.g. 0024].
	It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention to modify Jeon in view of Rau with the teaching of Luchner in order to provide more granular driver and passenger state recognition.
	For claim 2 Jeon discloses wherein the video data includes one or more video files, image files, frames, or any combination thereof [E.g. 0042: The face image acquisition unit 106 of the drowsy driving prevention apparatus digitalizes the image information, converts the digital image information into a digital image stream, and stores the converted digital image stream in the memory 108 (step S403). At this time, the memory 108 may include cyclic memory in which information is refreshed periodically].
	For claim 3, Jeon discloses wherein the video data is received by a recording service module and associated with one or more identification data; and wherein the one or more identification data includes one or more video labels, timestamps, camera identifiers, user identifiers, or any combination thereof [E.g. 0042: The vehicle's camera 102 captures an image of a driver's face and sends the captured image information to the drowsy driving prevention apparatus 100 (step S402). The face image acquisition unit 106 of the drowsy driving prevention apparatus digitalizes the image information, converts the digital image information into a digital image stream, and stores the converted digital image stream in the memory 108 (step S403). At this time, the memory 108 may include cyclic memory in which information is refreshed periodically.].
	For claim 4, Jeon discloses wherein the video data is transmitted to one or more remotely located non-transient storage mediums [E.g. 0028: The communication unit 116 transmits the driver's first face vector template generated from the face image reader 110 and the image of the drowsy driver determined in the drowsy driving analysis unit 112 to a drowsy driving prevention server 200 through a wireless Internet communication gateway of the communication unit 116 having communication functions such as Wibro (called Mobile WiMax), HSDPA (& HSUPA), LTE (Long Term Evolution), UMB (Ultra Mobile Broadband), TD-SCDMA, TRS, GPRS (GSM) and CDMA] .
	For claim 5, Jeon discloses wherein extracting the facial data includes utilizing one or more face detection models, pose detection models, facial analysis models, or a combination thereof [E.g. 0026: The drowsy driving analysis unit 112 continuously compares/analyzes the driver's first face vector template generated from the face image reader 110 and the driver's vector template stored in the driver DB 120 in order to confirm the driver's drowsy state].
	For claim 6, Jeon discloses wherein the one or more face detection models convert facial image data into the one or more numeric array representations of the one or more faces of the one or more users [E.g. 0010: a face image acquisition unit for converting an analog image of the driver's face image captured by the camera into a digital image stream and storing the converted digital image stream in a memory].
	For claim 7, Jeon fails to expressly disclose wherein the one or more pose detection models convert facial image data into one or more measures, predictions, or both related to one or more facial poses, body poses, or both of the one or more users.
	However, as shown by Rau, it was well known in the art of driver monitoring to include one or more pose detection models convert facial image data into one or more measures, predictions, or both related to one or more facial poses, body poses, or both of the one or more users [E.g. 0029].
	It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention to modify Jeon with the teaching of Rau in order to accurately determine the driver condition to safely control the driving of the vehicle for an incapacitated driver.
	For claim 8, Jeon fails to expressly disclose wherein the one or more stored facial data models are determined by one or more machine learning networks.
	However, as shown by Rau, it was well known in the art of driver monitoring to include one or more stored facial data models determined by one or more machine learning networks [E.g. 0011].
	It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention to modify Jeon with the teaching of Rau because using machine learning allow continuous improvement in the driver monitoring system.
	For claim 10, Jeon discloses wherein the one or more stored facial data models includes a plurality of facial data which is pre-stored within one or more storage mediums and already associated with one or more irregular health conditions [E.g. 0010: a user registration unit for storing and managing a face vector template of a driver who is a user of the drowsy driving prevention apparatus; a face image acquisition unit for converting an analog image of the driver's face image captured by the camera into a digital image stream and storing the converted digital image stream in a memory].
	For claim 12, Jeon in view of Rau further teaches wherein the one or more emergency notifiers includes one or more hazard lights of the vehicle [E.g. Rau; 0043: the vehicle 10 may slow down to a stop and activate emergency lights and other possible measure as necessary].
	For claim 13, Jeon discloses wherein the one or more notifications includes one or more calls to one or more emergency services [E.g. 0052: If the driver continues driving while dozing off, the drowsy driving prevention server 100 can inform a traffic accident prevention management institute, etc., which is the external helper 300, of this fact, thus preventing traffic accidents.].
	For claim 14, Jeon discloses wherein the one or more notifications includes one or more calls, text notifications, or both to one or more pre-determined individuals [E.g. 0056:  Further, images within a vehicle and a driver's drowsy driving state are automatically informed to external helpers such as families and close acquaintances through a text message or MMS (multi-media message), voice messages, mobile phone and various wireless Internet terminals. Thus, drowsy driving can be eliminated remotely through a call with an external helper].
	For claim 17, Jeon in view of Rau further teaches wherein the one or more image sensors are part of one or more cameras [E.g. Rau; 0029].
	For claim 18, Jeon in view of Rau further teaches wherein the one or more image sensors are located in a same device, remote from, or both the one or more processors [E.g. Rau; 0029].
	For claim 22, Jeon in view of Rau further teaches wherein upon detecting the presence and/or the probability of the health event, the method includes identifying and activating one or more response protocols [E.g. Rau; 0043, 0062].
	For claim 23, Jeon in view of Rau further teaches a system for facial recognition and monitoring for performing the method of claim 1, comprising a recognition device including: i) one or more cameras having the one or more image sensors [E.g. Rau; 0029]; and ii) one or more image processing units in communication with the one or more cameras [E.g. Rau; 0029] including: a) the one or more processors [E.g. Rau; 0034], b) one or more graphics processors [E.g. Rau; claim 5], c) one or more storage mediums [E.g. Rau; 0065], and d) one or more internet connections [E.g. Rau; 0026].
	For claim 24, Jeon in view of Rau further teaches wherein the recognition device is integrated into the vehicle [E.g. Rau; 0017], and wherein the one or more cameras are configured to have a line of sight on one or more drivers, one or more passengers, or both within the vehicle [E.g. Rau; 0017].
	For claim 53, Jeon in view of Rau further teaches wherein the method includes upon recognizing the presence and/or the probability of the health event, transmitting the one or more emergency signals from the one or more processors to the vehicle to enable the one or more safety protocols including initiating the driver assistance technology to control driving of the vehicle in which the one or more users are located, such that the vehicle drives to and reaches the safe parking destination and/or turns on the one or more emergency notifiers of the vehicle [E.g. Rau; 0062].

10.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Rau further in view of Luchner and further in view of Levkova et al. (Levkova; US 2018/0126901).
	For claim 9, Jeon in view of Rau and Luchner fails to expressly disclose wherein the one or more machine learning networks include one or more convolutional neural networks (CNN), one or more Dlib machine learning algorithms, or any combination thereof.
	However, as shown by Levkova, it was well known in the art of driver monitoring that one or more machine learning networks include one or more convolutional neural networks (CNN), one or more Dlib machine learning algorithms, or any combination thereof [E.g. 0038].
	It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention to modify Jeon in view of Rau and Luchner with the teaching of Levkova in order to implement a system with enhanced facial expression and pose analysis functionality. 
	For claim 11, Jeon in view of Rau and Luchner fails to expressly disclose wherein the one or more stored facial data models are determined using supervised machine learning in which the plurality of facial data is stored and associated with known irregular health conditions.
	However, as shown by Levkova, it was well known in the art of driver monitoring that one or more stored facial data models are determined using supervised machine learning in which the plurality of facial data is stored and associated with known irregular health conditions [E.g. 0019: Each module of the plurality can utilize one or more of: supervised learning (e.g., using logistic regression, using back propagation neural networks].
	It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention to modify Jeon in view of Rau and Luchner with the teaching of Levkova in order to implement a system with enhanced facial expression and pose analysis functionality. 
	
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Ricci (US Pat. No. 9,412,273)
	Oshida et al. (US Pat. No. 10,657,825)
	Kang et al. (US 2020/0269848)
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689